Title: From George Washington to La Luzerne, 5 September 1785
From: Washington, George
To: La Luzerne, Anne-César, chevalier de



Sir,
Mt Vernon 5th Septr 1785.

I am indebted to you for your several favors of the 20th of Decr introductory of Mr de Chateaufort—of the 15th of Feby & 25th of March, which I should not have suffered to have remained so long unacknowledged, if anything had occurred, the relation of which could have compensated for the trouble of reading my letter.
Long as I have waited for such an event, nothing has yet happen’d of much importance in our political movements, & the Assemblies of the different States being now in their recesses, nothing probably will occur ’till they have met. In the meanwhile the mercantile interest feeling the necessity of giving a controuling power to Congress to regulate the trade of this Country, have prepared, & are now preparing Addresses to their respective Assemblies for this purpose. They are now clearly convinced that this power cannot be exercised with propriety unless one system pervades the whole Union, & is made competent to the

ends. It has happened in this instance as in the revolution itself, that the means which G: B. pursues to obtain advantages, defeat her own ends; for I am certain, that if she had forborne to tax our trade with those restrictions &, imposts, which are laid on it by Acts of Parliament, or Orders of the King in Council; that half a century would not have produced those powers in Congress, which, more than probably will be given to them in a few Months, & by which equal restrictions & duties may be laid; and in the interim, sorry I am to add, she would have monopolized in a very great degree, the commerce of the United States.
At length Congress have adopted a mode for disposing of the western Lands; but I confess it does not strike me as a very eligible one: however mine is only an opinion, & I wish to be mistaken in it, as the fund wou’d be very productive & afford great relief to the public creditors if the Lands meet with a ready sale.
Treaty has been holden with the Western Indians at Fort McIntosh on the Ohio, (twenty five miles below Pittsburgh) & advantageous terms entered into with those who met, for they ceded without any compensation as large a District, North west of that river, as we have any occasion for at present: but it should seem that others of their respective Tribes are dissatisfied, & keep the settlers of the Western Territory in a state of disquietude. This I am persuaded will be the case whilst the British retain the Posts within the American lines—& when they will be surrendered, is not for me to decide.
Congress have had also under contemplation a Mint for the coinage of Gold, Silver & Copper; a committee has reported in favor of the measure, but I believe no ultimate decision is yet come to on the subject, by that Hon[orabl]e Body.
From the last European accounts we have reason to hope that the clouds which seemed to be gathering in your hemisphere, will yield to a tranquil sky; & Peace, with all its blessings will spread its mantle over the threatened Lands. My first wish is to see the sons & Daughters of the World mixing as one family, enjoying the sweets of social intercourse, & reciprocal advantages: the Earth certainly is sufficient to contain us all, & affords every thing necessary to our wants; if we would be friendly & endeavour to accommodate one another. Why then should we wrangle, & why should we attempt to infringe the rights & properties of our Neighbours? But lest you shou’d suppose that I am

about to turn preacher, I will only add that, with the highest esteem & consideration, I have the honor to be &c.

G: Washington


P.S: I had not the pleasure of seeing Mr de Chateaufort: upon the receipt of your letter of the 20th of December, enclosed to me by that Gentleman from Philada; I wrote to him praying that I might be honored with his company on his way to Carolina; but he found it more convenient at that hot season to go thither by Sea in the Packett. G. W——n

